Title: To James Madison from Elias Vander Horst, 7 November 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


7 November 1801, Bristol. Acknowledges receipt of JM’s 1 Aug. circular letter. The irregular practices mentioned have not occurred in any port in his jurisdiction. Has transmitted accounts of imports and exports regularly but complains of difficulty in obtaining information due to “perverseness” of American captains in refusing to show manifests, a useless gesture since, for a fee, all such information is made available by customhouse. Encloses newspapers and a London price current.
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.


   A full transcription of this document has been added to the digital edition.
